Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 8/12/2021, which was received 11/11/2021. Acknowledgement is made to the amendment to claims to claims 1,5,7,9,10,12,12,15-17,19 and 22. Applicant’s amendment was persuasive in overcoming the USC 112 rejection, the Rejection on the merits, and the USC 101 rejection, therefore the following reasons for allowance are provided below. 

        Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-10,12-20,22 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,12,19.
	The independent claims are found to be allowable for those reasons stated in the response filed 11/11/2021 and because the sited art of record does not fairly teach the 


Discussion of most relevant art:
US Patents and PG-PUB

(i) US PPGPUB to Mukherjee teaches “ receiving a request to pay a bill having a billing date; identifying a plurality of funding instruments available for paying the bill; retrieving respective billing cycles of the funding instruments; and recommending one of the funding instruments to pay the bill based on the billing date of the bill and the respective billing cycles of the funding instruments. The present disclosure also involves a system that involves: means for receiving a request to make a payment, the payment having a payment deadline; means for identifying a plurality of different funding sources; means for retrieving billing period information associated with each funding source; and means for recommending using one of the funding sources to make the payment, wherein the means for recommending includes means for comparing the payment deadline with the respective billing period information of the funding sources”. Mukherjee, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PG Pub 20120197691 to Grigg et al. teaches” making contactless financial transactions utilizing a mobile wallet are disclosed. Particularly, a mobile wallet application is disclosed that utilizes, at least in part, user specific data to generate a payment vehicle recommendation for different transactions. The user specific data may include the active user profile, prior payment vehicle usage, user preferences for the 

Non-Patent Literature
(iii) Skrill, teaches “A registered customer can click the Pay by Skrill tab, enter their user name and password, and select the Login button (see Pay by Skrill tab on page 2-21). If the customer already has credit or debit cards configured in their Skrill account, they are given the option to select one of these cards to pay” (page 3-1).  Skrill, however, fails to render the application's above-mentioned limitations obvious

					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 

"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625